209 F.3d 695 (7th Cir. 2000)
Jeffrey CASH,    Plaintiff-Appellant,v.ILLINOIS DIVISION OF MENTAL HEALTH,  d/b/a Warren G. Murray Developmental Center,    Defendant-Appellee.
No. 99-1456
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 7, 2000Decided April 7, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 97 C 473--Paul E. Riley, Judge.
Before KANNE, ROVNER, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
Jeffrey Cash sued the  Illinois Division of Mental Health (IDMH) for  sexual harassment under Title VII following a  long stretch in which he was taunted at work  because his co-workers thought him to be a  closeted homosexual. After a bench trial the  court denied the claim, finding that IDMH acted  appropriately, that the harassment was not  pervasive, and that it was not directed at Cash  because of sex. Cash moved for a new trial,  arguing that the district judge erroneously  excluded key evidence, misinterpreted the  evidence that was presented, and overlooked a  theory of the case that would have permitted  recovery. Today we consider Cash's appeal of the  denial of this motion.


2
In 1988 IDMH hired Cash to work as a nurse's  aid in the Murray DevelopmentalCenter, a home  for developmentally disabled people in Centralia,  Illinois. Cash performed ably, and for the first  7 years he voiced no complaints about his work  environment, his employer, or his fellow  employees. Indeed, for a time, the job supported  what looked to be a secure and happy life: Cash  lived in his own home with his wife and children;  he owned a couple of cars; and he even had a  power boat which he used to fish the scenic lakes  of Southern Illinois.


3
Ironically, it was just such a peaceful fishing  expedition that set in motion the events that  gave rise to this suit. In the summer of 1995  Cash invited fellow Murray employee, Donny Hodge,  for a Saturday's worth of fishing aboard Cash's  boat. The two stayed out all day, and upon  returning to Hodge's house that night, they  agreed to try their luck again on Sunday. Since  Cash's wife and kids were visiting their  grandparents, Hodge asked Cash if he wanted to  stay over and Cash accepted. On Sunday the two  enjoyed another day of fishing.


4
But Hodge is gay and most everyone, it seems,  at Murray knew it. Once the fishermen returned to  work, rumors started to fly that they were having  an affair. Interestingly, the story did not cause  the kind of trouble one might expect. Rather than  enduring verbal abuse about his alleged  homosexuality from insecure, macho male  colleagues, Cash began to take flak from a group  of female co-workers about his perceived failure  to emerge from the closet and embrace his  homosexuality.


5
While this scenario might not fit neatly into  an established cannon of bigotry--a pack of women  berating a man for not coming out of the closet  is a distinctly modern phenomenon--Cash's  tormentors made the next year of his life at work  rather miserable. They laughed at Cash while  simulating fellatio or male masturbation, called  him a "he/she" or "the evil one," and bared their  breasts and shook them at him while laughing. One  woman even rubbed her bare breasts against Cash's  arm following a union meeting. Over time, Cash  became short-tempered, paranoid, and depressed.  He eventually sought psychiatric counseling,  which both he and his therapists say stemmed from  his stressful working conditions.


6
As we said, Cash filed suit under Title VII,  lost at trial, and then moved for a new trial. In  the motion, he argued that the court committed a  variety of evidentiary miscues and then  erroneously assessed the evidence to settle on  factual findings that were not supported by the  record. He also asserted that the court  overlooked a theory of the case that would have  allowed him to recover under Title VII--that he  was discriminated against, not for his perceived  homosexuality, but because he failed to live up  to dominant male stereotypes.


7
In rejecting these contentions the district  court found that Cash did not point to any  evidence that would have changed its factual or  legal conclusions. The court stated that Cash  wanted to present facts not introduced at trial,  that he failed to show that the court erroneously  excluded certain testimony and exhibits, and that  Cash's stereotype argument constituted an attempt  to re-try the case under a theory that was never  advanced at trial.


8
Cash's motion for a new trial was not timely  filed.1 Nevertheless, in rejecting it the  district judge considered it properly filed under  Rule 59. That was generous, for the motion should  have been judged under the more restrictive  regimen of Rule 60(b). That is what we will do.


9
The denial of Rule 60(b) motions are reviewed  for abuses of discretion. Cincinnati Ins. Co. v.  Flanders Elec. Motor Serv., Inc., 131 F.3d 625,  628 (7th Cir. 1997). But the rule is not intended  to correct mere legal blunders, see Russell v.  Delco Remy Div. of General Motors Corp., 51 F.3d  746, 749 (7th Cir. 1995), so we limit our  consideration to discerning whether the district  court erred in assessing factors that could  render the judgment vulnerable to attacki.e.,  mistake, inadvertence, surprise, excusable  neglect, newly discovered evidence or fraud.


10
This standard of review eviscerates Cash's  appeal. His arguments--that the court wrongly  excluded evidence, misinterpreted the evidence  that was presented, and did not understand his  theory of the case cannot be shoe-horned into  grounds for Rule 60(b) relief. The rule is not an  alternate route for correcting simple legal  errors. Rather, it exists to allow courts to  overturn decisions where "special circumstances"  justify an "extraordinary remedy." See Russell,  51 F.3d at 749. Cash's appeal presents no such  case. He simply tripped over the time clock and  wants to be able to appeal as if he did not. Were  we to allow appellants to follow this route, the  rules governing the timeliness of appeal would  quickly lose their bite, and one of the law's  primary purposes--to settle disputes finally--  would be undermined. Since Cash's arguments fall  outside the class of mistakes Rule 60(b) exists  to correct, they fail. The decision of the  district court is


11
AFFIRMED.



Notes:


1
 The notice of appeal on the merits of the  original judgment was also late and is not  properly before us.